internal_revenue_service number release date index number ----------------------- --------------------------------------- --------------------------- ------------------------------------------- --------------------------------- ty ------- ty ------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc intl b2 plr-135108-08 date october taxpayer ---------------------------------------------------- ------------------------------------------------- subsidiary ------------------------------------------------- ------------------------------------------------------------------------------- fc country b city c state d date date year year year year year year year year year m n ---------------------------------------- ------- ------------ ------------------- ------------------- ---------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- --- --- plr-135108-08 accounting firm p accounting firm q accounting firm r accounting firm s ---------------------------- --------------- --------------------------- -------------------------- partner x ----------------------- dear ----------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by its authorized representatives and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a domestic_corporation which has a fiscal_year that ends on date taxpayer is a holding_company for a number of subsidiaries and wholly-owns subsidiary a domestic_corporation that is a venture capital company taxpayer files consolidated u s federal_income_tax returns that include the income from all of its wholly-owned domestic subsidiaries including subsidiary on date during taxpayer’s year taxable_year subsidiary acquired m percent of fc a corporation organized under the laws of country b the remaining n percent of fc is owned by unrelated shareholders no changes have occurred with respect to subsidiary’s investment in fc since fc’s formation on date at all times since its formation fc was a passive_foreign_investment_company pfic within the meaning of code sec_1297 historically taxpayer employed internal tax personnel with general tax knowledge and relied on external tax advisors for advice on more technical issues specifically for any issues relating to foreign investments and operations taxpayer relied on public accounting firms during the period year 2-year taxpayer outsourced its u s federal tax_return preparation and tax advisory function to public accounting firm p all u s federal tax plr-135108-08 advice was provided under the supervision of partner x who was employed by public accounting firm p during the years at issue and was a partner at public accounting firm p from year 4-year at the time that taxpayer engaged public accounting firm p the firm had a thriving tax practice and had qualified_tax professionals who were knowledgeable in the u s taxation of u s companies’ foreign operations in connection with its financial statement audit and tax_return preparation process taxpayer provided access to all information necessary so public accounting firm p could advise taxpayer on tax issues public accounting firm p did not advise taxpayer of any pfic issues with regard to its foreign investments and in particular with regard to its investment in fc in year following the dissolution of public accounting firm p in year taxpayer engaged public accounting firm q to prepare its u s federal tax returns public accounting firm q has had qualified_tax professionals knowledgeable in the u s taxation of u s companies’ foreign operations throughout the period that it has represented taxpayer in addition public accounting firm q has had access to all relevant information necessary to prepare taxpayer’s consolidated u s federal tax_return throughout its period of representation of taxpayer during the course of public accounting firm q’s engagement with taxpayer public accounting firm q has not identified any potential pfic issues with regard to taxpayer’s foreign investments and in particular with regard to taxpayer’s investment in fc taxpayer also has engaged public accounting firm r in an ongoing capacity on various tax advisory matters as a result of the merger of the city c state d tax practice of public accounting firm p into public accounting firm r partner x became a partner with public accounting firm r therefore taxpayer’s relationship with public accounting firm r effectively began when the merger occurred in year during year taxpayer began exploring options for disposing of fc in connection therewith taxpayer contacted accounting firm r in year and requested that it analyze the potential u s federal tax implications of several different divesture options during its preliminary analysis accounting firm r notified taxpayer that one of the issues that would need to be analyzed was whether fc was a pfic in order to obtain coordinated advice under the laws of both the united_states and country b with respect to the potential divesture of fc taxpayer engaged accounting firm s in year as part of its analysis accounting firm s determined that fc had been a pfic since its formation taxpayer has submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef elections by the election due dates including the roles of accounting firm p and accounting firm q taxpayer represents that it provided information regarding subsidiary’s investment in fc to accounting firm p and accounting firm q taxpayer represents that in the year in which it was formed and subsequent years fc was not identified as a pfic and taxpayer did not receive any advice regarding the availability of a qef election with respect to plr-135108-08 subsidiary’s investment in fc in addition taxpayer submitted an affidavit from partner x corroborating these representations made by taxpayer further taxpayer submitted an affidavit from accounting firm s corroborating the representations made by taxpayer with respect to the discovery of fc’s pfic status taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law code sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under code sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe plr-135108-08 the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ethan a atticks senior technical reviewer branch international cc
